DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:
Claim 16 recites the limitation “the inner receiving area” in line 7.  It appears the claim should recite “the inner area” in order to maintain consistency with “an inner area” recited in Claim 16, line 4.
Claim 16 recites the limitation “the outside of the lid” in line 10.  It appears the claim should recite “an outside of the lid” for grammatical purposes.
Claim 16 recites the limitation “the outer face” in line 19.  It appears the claim should recite “the outer face of the lid” in order to directly refer to the structure that “the outer face” is associated with.
Claim 16 recites the limitation “the first sealing iron” in line 35.  It appears the claim should recite “the first hot sealing iron” in order to maintain consistency with “a first hot sealing iron” recited in Claim 16, lines 22-23.
Claim 16 recites the limitation “the second sealing iron” in lines 35-36.  It appears the claim should recite “the second hot
Claim 16 recites the limitation “the sheet” in line 41 as well as in line 44 as well as in line 46 as well as in line 49.  It appears the claim should recite “the single sheet” in order to maintain consistency with “a single sheet” recited in Claim 16, line 39.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly 
claiming the subject matter which the applicant regards as his invention.

Claims 16-17, 20-25, 27, and 32-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites the limitation “an outer face of the lid” in lines 12-13.  It is unclear if this is the same as “the outside of the lid” recited in Claim 16, line 10 or if this refers to a different outer structure of the lid.
Claim 17 recites the limitation “at least one thermoadhesive material” in line 8.  It is unclear if this refers to “a thermoadhesive layer” in Claim 16, lines 49-50 or to an entirely different thermoadhesive material.
Clarification is required.
Claims 20-25, 27, and 32-36 are rejected as being dependent on a rejected base claim.

Allowable Subject Matter
Claims 16-17, 20-25, 27, and 32-36 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph as well as the Claim Objections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record, Dal et al. US 2008/0276569 in view of Poupard et al. US 2003/0017237, Abrams et al. US 2,077,300, Shannon US 6,153,238, and Porte et al. EP 2177437, does not disclose or reasonably suggest the method of producing a packaged food product portion comprising the step of the first hot sealing iron and the second hot sealing iron being removed between the pre-sealing step and the final sealing step wherein the pre-sealing step and the final sealing step are successive applications following one another within a time interval of less than 2 seconds.  Rather, Porte et al. discloses heat sealing the flaps on the outer face of the lid using a metallic iron to activate the heat sealing varnishes of the package to seal the package in a single step (‘437 Translation, Paragraph [0003]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ERICSON M LACHICA/Examiner, Art Unit 1792